Citation Nr: 1418176	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to April 1959.  He died in December 2004, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the VA Regional Office (RO) in New Orleans, Louisiana.

Additional claims for service connection for cause of death, and for entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318, were raised by the appellant and adjudicated by the RO in a May 2012 rating decision.  The Board does not have jurisdiction over those claims.


FINDINGS OF FACT

1.  The Veteran did not serve for ninety days or more during a period of war.

2.  The Veteran was not, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability.


CONCLUSION OF LAW

The service requirements for eligibility for VA nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which have been codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Because the application of the law to the undisputed facts is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Death pension is a benefit payable to a veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for ninety days or more during a period or periods of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. § 3.3.

Here, the Veteran's Department of Defense (DD) Form 214 indicates that he served from March 1958 to April 1959; as such, he had no service during a period of war.  38 C.F.R. § 3.2.  Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  See Venturella v. Gober, 10 Vet. App. 340 (1997); see also Duro v. Derwinski, 2 Vet. App. 530 (1992).  Additionally, the Veteran was not receiving or entitled to receive compensation or retirement pay for a service-connected disability at the time of his death.  The appellant presents no evidence to the contrary.

Where, as here, the qualifications for death pension benefits are not met, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to VA death pension benefits is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


